Citation Nr: 0637291	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent, prior to December 4, 2000 and 60 percent, effective 
December 4, 2000, for asthma.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for chronic allergic pruritis.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1980.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issues on appeal have been remanded previously in October 
2000 and September 2003 for additional development and 
adjudicative action, to include providing the veteran with a 
hearing before the Board.  That hearing was held in May 2006 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
case has been returned to the Board for further appellate 
review.

The veteran has submitted additional evidence following the 
May 2006 hearing; however, he has provided a waiver for 
initial consideration by the RO.  Therefore, the Board may 
review the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2006).




FINDINGS OF FACT

1.  There veteran does not have post-traumatic stress 
disorder based upon a verified in-service stressor.  

2.  Between August 1998 and December 2000, asthma was 
manifested by daily inhalational or oral bronchodilator 
therapy.

3.  As of December 2000, asthma is manifested by FEV-1 or 
FEV-1/FVC of greater than 40 percent, no respiratory failure, 
and no daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.

4.  Chronic allergic pruritis is manifested by occasional 
break-outs on the forearms and is controlled by medication.  
It also affects less than 20 percent of the entire body or 
exposed areas.

5.  The veteran has completed high school and two years of 
college.  He has not had a steady job during the appeal 
period.  

6.  Currently, service connection is in effect for asthma, 
evaluated as 60 percent disabling and chronic allergic 
pruritis, evaluated as 10 percent disabling, for a combined 
evaluation of 60 percent.  

7.  The service-connected asthma and chronic allergic 
pruritis do not render the veteran unable to obtain and 
retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  The criteria for an initial evaluation in excess of 
30 percent for asthma prior to December 4, 2000, and in 
excess of 60 percent as of December 4, 2000, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).

3.  The criteria for an initial evaluation in excess of 
10 percent for chronic allergic pruritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001 & 2006).

4.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letters dated in September 2002, January 2003, and June 
2005, which is after initial consideration of the claims 
(which timing will be discussed below), VA advised the 
veteran of the essential elements of the VCAA.  Each letter 
informed the veteran that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  It told him that it 
would obtain any evidence held by a federal agency.  In the 
September 2002 letter, the veteran was told that the type of 
evidence needed in his claim for service connection for post-
traumatic stress disorder was evidence corroborating his in-
service stressors.  In the January 2003 letter, he was 
informed of the specific criteria for the next higher 
evaluation for both the service-connected asthma and chronic 
allergic pruritis.  In the June 2005 letter, he was informed 
that the evidence needed to show that his service-connected 
disabilities prevented him from gaining and keeping 
substantial gainful employment.  Finally, the veteran was 
told that if he had any evidence or information in his 
possession pertaining to the claims, that he should submit 
such evidence.  

As noted above, the VCAA letters were issued after the 
initial determination of the claims on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
claims for entitlement to service connection for post-
traumatic stress disorder, asthma, and a skin disorder were 
filed prior to the passage of the VCAA, and thus it was 
impossible for a letter to have been issued as to those 
claims.  Nevertheless, the September 2002, January 2003, and 
June 2005 letters properly informed the veteran of the 
requirements of the VCAA, and the veteran has not been 
prejudiced by such.  He has had an opportunity to respond to 
the VCAA letters, supplement the record, and participate in 
the adjudicatory process after the notice was given.  The 
claims were subsequently readjudicated by the RO when it 
issued a supplemental statements of the case in August 2005 
and April 2006.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements was 
sent in July 2006.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained VA treatment records identified 
by the veteran, including treatment the veteran received at a 
private facility on a fee basis.  VA has provided the veteran 
with examinations in connection with his claims.  The veteran 
has assisted VA in the development of his claims by 
submitting VA treatment records dated after December 2005 and 
the medical records relied upon by the Social Security 
Administration in awarding him disability benefits back in 
1995.  As stated above, the veteran has waived initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c).

One of the purposes of the October 2000 Board remand was for 
VA to obtain more detailed information from the veteran 
regarding his in-service stressors and to have VA attempt to 
verify such stressors.  The record reflects that the veteran 
did not provide more details regarding the in-service 
stressors, to include the names of the people injured.  (The 
veteran had provided some information regarding his stressors 
in a post-traumatic stress disorder questionnaire submitted 
in July 1978, which included dates of the in-service 
stressors.)  Regardless, in February 2001, VA sent a letter 
with the description of the stressors and other evidence to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify them.  The following 
month, the facility responded stating that there was 
insufficient stressor information to verify any of the 
stressors.  It asked for the veteran to provide full names 
and dates within a 60-day period.  In June 2001, VA asked the 
veteran for such information.  The veteran has not responded, 
and thus VA has fulfilled its duty to assist with the claim 
for service connection for post-traumatic stress disorder.  
See 38 C.F.R. § 3.159(c)(2)(i) (stating that in a case where 
VA is seeking to corroborate a stressor, claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection

The veteran asserts that he has post-traumatic stress 
disorder, which is attributable to service.  In a post-
traumatic stress disorder questionnaire, received in July 
1998, the veteran stated that his stressors involved a 
sergeant throwing a smoke grenade, which blew a comrade's lip 
half off and another one's nose.  He stated that his occurred 
in December 1974 to January 1975.  He also stated that a 
grenade blew off in a comrade's hand, which occurred in 
February or March 1975.  He included that he had general 
anxiety and confusion, which caused depression and that he 
could not get out of service because he did not want a 
dishonorable discharge.  

At a September 1998 VA psychiatric examination, the veteran 
seemed to imply that the incident that caused he comrade's 
lip to be blown off was a separate incident from one where 
the comrade's nose was blown off.  He stated he never found 
out whether the comrade lived or died.  He also stated that a 
soldier became upset and opened fire at an instructor while 
on the firing range, and there was a great deal of blood.  
Lastly, he stated that he was constantly intimidated by 
instructors and noncommissioned officers.

At the May 2006 hearing before the undersigned, the veteran 
testified about the incident where the smoke grenade blew the 
comrade's lip off.  He stated he did not know the comrade's 
name and that he was approximately 25 feet from the incident.  
He also reported the incidents where a soldier turned his gun 
and started shooting while on the firing range and the drill 
sergeant singling him out.  The veteran stated he had 
symptoms of post-traumatic stress disorder in service, but 
that he was not treated for such symptoms until approximately 
1990.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2006).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at personal hearings in 
1999 and 2006; the report of a VA psychiatric examination 
conducted in September 1998; VA treatment records dated from 
1998 to 2006; records relied upon by the Social Security 
Administration in awarding the veteran disability benefits; 
and letters to and from the USASCRUR.  The evidence in this 
case is extensive. Although the Board is required to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in 
detail.  Therefore, the Board will only summarize the 
evidence pertinent to this issue.

Initially, the Board acknowledges that the veteran has 
received a competent medical diagnosis of post-traumatic 
stress disorder that has been attributed to his in-service 
stressors.  Specifically, in the September 1998 examination 
report, the examiner entered a diagnosis of post-traumatic 
stress disorder, and he indicated that the veteran had 
witnessed a series of traumatic events during service that 
involved serious injury to other soldiers.  He stated the 
veteran saw men injured in explosions, witnessed a recruit 
shoot a drill sergeant, and that the veteran was afraid the 
recruit would shoot him or someone else.  The examiner then 
described how the veteran met the criteria for post-traumatic 
stress disorder.  Regardless of the diagnosis and medical 
opinion, the Board is unable to accept the diagnosis as based 
upon a confirmed stressor because the record does not 
otherwise contain independent evidence which confirms the 
veteran's account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for [post-traumatic 
stress disorder]."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996). However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The Board notes 
that the veteran has not claimed that he engaged in combat.  

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  In an effort to assist the veteran, the 
RO attempted to verify the claimed stressors with the 
USASCRUR (which is now the U.S. Army and Joint Services 
Records Research Center).  In November 2000 the RO asked him 
to provide more specific details of his claimed stressors.  
The veteran did not provide more detailed stressors.  
Regardless, in February 2001, VA forwarded a copy of the July 
1998 post-traumatic stress disorder questionnaire from the 
veteran, the portion of the September 1998 VA examination 
report that recorded the veteran's stressors, copies of DA 
Form 2-1, and a copy of the veteran's DD Form 214.  In March 
2001, the USASCRUR stated that there was insufficient 
stressor information and that it needed specific dates within 
60 days, locations, and full names of those involved.  In 
June 2001, VA informed the veteran of the insufficiency of 
the information regarding his stressors and asked him to 
provide the specific information requested in the March 2001 
letter.  The veteran did not respond.  

The Board notes that the veteran provided dates at the May 
2006 hearing; however, they were the same or similar dates he 
had provided in the July 1998 statement, which the USASCRUR 
stated did not contain sufficient information to verify a 
stressor.  Thus, a remand is unnecessary to conduct another 
search since that information was already provided when the 
USASCRUR made the determination that the information was 
insufficient.

As stated above, a noncombat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the in-service 
stressors are his statements and testimony, to include his 
reporting the history of the incident to an examiner when 
being evaluated.  The veteran's statements, by themselves, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  

The Board does not dispute that the veteran has a psychiatric 
disorder; VA and private records show diagnoses of bipolar 
disorder, explosive personality disorder, depression and 
schizophrenia.  However, the record does not support a 
finding that the veteran has post-traumatic stress disorder 
attributable to his military service, or any incident 
therein.  As stated above, there is no credible supporting 
evidence that his alleged non-combat stressors occurred, 
apart from the veteran's lay statements and testimony.  
Therefore, the veteran's claim for service connection for 
post-traumatic stress disorder fails on the basis that all of 
the elements required for a such a showing under 38 C.F.R. 
§ 3.304(f) have not been met.  Thus, the preponderance of the 
evidence is against entitlement to service connection for 
post-traumatic stress disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 

III.  Higher Initial Ratings

Service connection for asthma and a skin disorder was granted 
in an October 2000 Board decision.  The RO effectuated the 
grant of service connection in a February 2001 rating 
decision.  It assigned asthma a 30 percent evaluation, 
effective February 19, 1998, and chronic allergic pruritis a 
10 percent evaluation, effective February 19, 1998.  The 
veteran appealed the assignment of the 30 percent and 
10 percent evaluations.  In a January 2002 decision, a 
Decision Review Officer awarded a 60 percent evaluation for 
asthma, effective December 4, 2000, the date of a VA 
examination.  While the veteran was granted a higher 
evaluation, this is not the maximum evaluation for the 
disability, and thus the appeal continues.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations assigned 
following the grant of service connection for asthma and 
chronic allergic pruritis.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

A.  Asthma

The veteran asserts he warrants a 100 percent evaluation for 
asthma.  At the May 2006 hearing, he stated he could walk 
only two and one-half to three blocks before he would need to 
stop and catch his breath.  He testified he used an inhaler 
five to six times a day.  The veteran stated he could not run 
or walk because of his asthma, and that the disability would 
worsen during the winter.  He also stated that he could not 
work where there was dust or fragrances/cologne because they 
would exacerbate his asthma.

The RO has evaluated the veteran's service-connected asthma 
as 30 percent disabling from February 19, 1998, to December 
3, 2000, and as 60 percent disabling as of December 4, 2000.

Under Diagnostic Code 6602, which addresses bronchia asthma, 
when FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.  When FEV-1 is 40 to 
55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  Id.  When the FEV-1 is 
less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-suppresive 
medications a 100 percent evaluation is warranted.  Id.  

1.  Evaluation in excess of 30 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for asthma 
prior to December 4, 2000.  Prior to December 2000, the 
evidence shows the veteran used daily inhalational therapy.  
At the September 1998 VA examination, he reported he used an 
oral inhaler three to four times a day for shortness of 
breath.  He denied any restriction of activity due to 
breathing.  The examiner noted that the pulmonary function 
test showed that after the bronchodilator, the veteran had an 
"excellent response," which showed "reversible obstructive 
airway disease."  Chest x-ray showed no demonstrable acute 
pulmonary infiltrate or pleural fluid.  He entered diagnoses 
of asthma and tobacco addiction disorder and indicated he 
strongly advised the veteran to stop smoking (the veteran had 
reported he smoked one pack of cigarettes a day).

The September 1998 pulmonary function test is not in the 
claims file, but the Board does not find that this claim 
needs to be remanded to obtain it for two reasons.  First, a 
February 1992 private pulmonary function test showed that the 
veteran had an FEV-1 of 69 percent predicted.  This would 
warrant no more than a 30 percent evaluation.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  While that is many years prior 
to the time the veteran submitted a claim for service 
connection for asthma in 1998, it is evidence that the 
veteran's disability did not meet the criteria for a higher 
evaluation prior to 1998.  Second, evidence created 
contemporaneously between 1998 and 2000 does not show that 
the veteran needed monthly visits to a physician for required 
care of exacerbations of asthma or had had a course of 
systemic (oral or parenteral) corticosteroids, and the 
veteran has not alleged such.  See id.  For example, in June 
2000, the veteran reported he had been treated two times for 
bronchitis.  He reported having difficulty with asthma the 
prior night and that he had used his home nebulizer and had 
improvement, although he still had discomfort.  The examiner 
specifically noted that he would not treat the veteran with 
Prednisone at this time.  An October 2000 VA outpatient 
treatment report shows that the veteran expressed an interest 
in wanting to exercise at the gym, but needing a medical 
clearance to use the equipment.  This would indicate that 
asthma was not preventing the veteran from exercising.  
Again, prior to December 2000, there was a lack of evidence 
showing that the veteran met the criteria for a 60 percent 
evaluation.  Thus, no more than a 30 percent evaluation is 
warranted prior to December 4, 2000.  

2.  Evaluation in excess of 60 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 60 percent as of December 4, 2000.  
The evidence does not show that the FEV-1 is less than 
40 percent predicted or that FEV-1/FVC is less than 
40 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  For 
example, a December 2000 VA pulmonary function test shows 
that FEV-1 was 51 percent predicted, and FEV-1/FVC was 
72 percent.  A January 2006 pulmonary function test shows 
that FEV-1 was 59 percent predicted, and FEV-1/FVC was 
75 percent.  See id.  The interpretation was that the veteran 
had moderate obstructive lung defect.  The December 2000 and 
January 2006 clinical findings in the pulmonary function 
tests would not establish that the veteran's disability met 
the criteria for a 100 percent evaluation.  See id.

The evidence shows that as of December 2000, the veteran had 
a worsening of his asthma symptoms in that he was seen more 
frequently for complaints of shortness of breath and treated 
for exacerbations of asthma, due to bronchitis, which had 
been attributed to the veteran continued use of cigarettes 
after having been told that he should stop because it caused 
increased symptomatology.  The increased symptoms 
demonstrated as of December 2000 are consistent with no more 
than the 60 percent evaluation.  At the December 2000 VA 
examination, the veteran reported he would have two to three 
bad asthma attacks that required Prednisone taper.  This does 
not establish daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppresive medications or more 
than one attack per week.  See id.  There are times when the 
veteran has been to an emergency room for treatment of 
asthma, but that occurred approximately one time per month.  
This is evidence against a finding that an evaluation in 
excess of 60 percent is warranted.  See id.

Additionally, there is no evidence that the veteran has had 
episodes of respiratory failure.  For example, in December 
2002, the veteran was seen for asthma, but was noted to not 
be in respiratory distress.  When he was seen the following 
month, the examiner stated the veteran was not in respiratory 
distress.  He noted, however, that the veteran continued to 
smoke.  In January 2003, the veteran was complaining of 
worsening symptoms associated with bronchospasms.  The 
examiner stated the veteran was not in respiratory distress 
but that he possibly had chronic bronchitis associated with 
continued cigarette use.  He informed the veteran that if he 
continued to smoke, his symptoms would only worsen and become 
unmanageable.  The record reflects that the veteran stopped 
smoking in 2004 and that his symptoms improved.  In July 
2005, the veteran's asthma was noted to be stable with 
current medication.  In August 2005, the veteran reported a 
decrease in dyspnea.  A myocardial perfusion showed mild to 
moderate reactive airways disease, which was stable on 
bronchodilator therapy.  This is further evidence against a 
finding that the service-connected asthma would warrant an 
evaluation in excess of 60 percent.  See id.

In a March 2006 VA examination report, it shows the veteran 
reported increased symptoms associated with asthma.  He 
stated he could walk only one to one and one-half blocks 
before needing to rest and catch his breath.  The examiner 
stated that the veteran had minimal fine wheezes following 
forced expiration.  He reviewed the January 2006 pulmonary 
function test and concluded that the veteran's asthma was in 
"fair control."  A March 2006 VA outpatient treatment 
report shows that the veteran had denied any major 
exacerbations of his asthma through the winter.  The examiner 
found the veteran's asthma to be stable on inhalers and 
Singulair therapy.  The evidence, as a whole, is against a 
finding that the veteran's asthma meets the criteria for a 
100 percent evaluation.  See id.  

The Board has considered the veteran's contentions in 
determining that evaluations in excess of 30 percent and 
60 percent are not warranted.  To the extent the veteran 
asserted that his asthma symptomatology was worse than the 
30 percent evaluation contemplated, he was correct, at least 
for the period beginning December 4, 2000, and a Decision 
Review Officer awarded him a 60 percent evaluation, effective 
that date.  However, the medical findings do not support 
evaluations in excess of 30 percent prior to December 2000 or 
in excess of 60 percent as of December 2000 for the reasons 
stated above.  As the preponderance of the evidence is 
against a grant of higher initial evaluations, the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55.  The RO has staged the veteran's 
evaluation during the appeal period, and the Board has 
determined that the staged evaluations are appropriate.  
Fenderson, supra.  

B.  Chronic allergic pruritis

The veteran alleges he warrants an evaluation in excess of 
10 percent for his skin disorder.  He states that he has to 
be on medication in order to keep it under control.  He 
describes constant itching and not being able to wear 
clothing that is rough against his skin.  At a March 1999 RO 
hearing, the veteran stated he would break out all over his 
body.  He noted the medication he took controlled his 
symptoms, but that if he scratched his skin, it would cause 
welts.  The veteran testified at the May 2006 hearing that he 
had to wear an undershirt at all times to keep his skin from 
breaking out in a rash.  He stated he was told that his skin 
condition would never get better.  At the hearing, the 
veteran stated that if he scratched his skin, a rash would 
develop.  He scratched his left hand, and a slightly-raised 
red line of a rash about four to five inches long appeared.  

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

The veteran's service-connected chronic allergic pruritis is 
evaluated under Diagnostic Code 7806.  Under the former 
criteria, a 10 percent evaluation was warranted if there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective prior to August 2002).  A 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  

Under the amended criteria, a 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective August 2002).  A 
30 percent evaluation is warranted when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent throughout the 
appeal period.  The record reflects that the veteran's skin 
condition comes and goes and has not been shown to cover the 
entire body, as alleged by the veteran.  For example, when 
examined in September 1998, the examiner stated there was no 
evidence of ulceration, exfoliation, or crusting, and no rash 
on any part of the veteran's body.  However, he noted that 
the veteran's skin condition was consistent with an allergic 
condition that accompanies asthma.  In December 2000, the 
veteran had mild excoriation on both forearms, which the 
examiner attributed to neurotic excoriation.  The examiner 
noted that when the veteran scratched his skin, which he did 
during the examination, it would produce a wheal and flare.  
Examination of the back was "essentially normal" with no 
chronic skin changes, but when the examiner used a Q-tip to 
write out the word "itch," after 10 to 15 minutes, the 
veteran developed a small erythematous outline with no 
significant wheal.  The examiner found that the veteran's 
skin disorder was controlled on medication.  

In January 2003, physical examination revealed normal skin 
with no urticarial lesions.  That same month, the veteran 
reported having exacerbations of pruritis, but there were no 
clinical findings to substantiate that allegation, and an 
examiner noted the veteran's skin was "managed very 
successfully" with oral medication.  A September 2003 
emergency room record (the veteran had sought treatment for 
asthma) shows that examination of the skin revealed no rash.  
A March 2006 VA examination report shows that physical 
examination of the skin was "essentially normal" on initial 
visual examination; however, with blunt abrasion of the right 
forearm, a wheal response was almost immediate in the area 
that was lightly abraded.  The examiner found that the 
veteran had mild to moderate dermatographia, which he stated 
was in fair control with medication.  

Considering the criteria in effect prior to August 2002, the 
preponderance of the evidence is against a finding that the 
veteran's skin condition has caused constant exudation or 
itching, extensive lesions, or marked disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001)  As stated 
above, the skin condition is not constant, and for the most 
part, is controlled by medication.  The veteran's skin 
condition is rather unique in that it tends to occur when 
activated by scratching, as opposed to an unprovoked break-
out.  When active, the skin disorder has been limited to the 
forearms, which would not be extensive.  The veteran's back 
was only affected when aggravated by the examiner.  No 
medical professional has stated that the chronic allergic 
pruritis has caused marked disfigurement.  See id.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's skin disorder meets the 30 percent evaluation under 
the criteria in effect prior to August 2002.

Considering the amended criteria, the evidence does not show 
that the skin disorder affects 20 percent or more of his 
body.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  
As stated above, when the skin condition has been active, it 
has been only on the forearms, which cannot constitute 
20 percent or more of exposed areas or the entire body.  
Additionally, systemic therapy such as corticosteroids or 
other immunosuppressive drugs are not required for the 
veteran's skin disorder for a total duration of six weeks or 
more; rather, he uses an antihistamine.  See id.  Thus, the 
preponderance of the evidence is against a finding that the 
service-connected chronic allergic pruritis meets the 
30 percent evaluation under the criteria in effect as of 
August 2002.

While the veteran has reported that he has break-outs all 
over his body, the clinical findings, which cover a period of 
eight years, do not support his assertions.  The clinical 
findings are consistent with a 10 percent evaluation under 
both the former and amended criteria.  Thus, to the extent 
that the veteran has asserted he warrants a higher 
evaluation, the evidence of record does not support that 
assertion for the reasons stated above.  The preponderance of 
the evidence is against the claim for increase, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In view of the denial of an 
increased rating, the Board finds no basis for assignment of 
separate ratings for separate periods during the appeal 
period.  See Fenderson, supra.

C.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 60 percent evaluation for asthma 
and the 10 percent evaluation for chronic allergic pruritis 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria.  

IV.  Individual Unemployability

The veteran asserts that he cannot work due to service-
connected disabilities.  Included in these service-connected 
disabilities is the veteran's belief that post-traumatic 
stress disorder is attributable to service.  At a January 
1999 RO hearing, the veteran stated that he had not had 
regular full-time employment since 1980, when he had been 
discharged from service.  When asked "why" he had stopped 
working, the veteran testified that it was due to anger 
problems, and he did not like having people standing over 
him.  He added he could not get along with people.  At the 
May 2006 hearing before the undersigned, the veteran 
testified he did not work and had recently tried to obtain 
work through a "temp agency" but had to let the job go 
because he was paranoid with people being around him.  When 
asked if his having to leave that job had more to do with 
post-traumatic stress disorder, the veteran stated it did.  
He also stated that he could not work around fragrances 
because it would cause problems with his asthma.

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Court has found that substantially gainful employment means 
work which is more than marginal and permits the individual 
to earn a "living wage."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

The veteran is in receipt of a 60 percent evaluation for 
asthma and a 10 percent evaluation for chronic allergic 
pruritis.  Thus, he meets the threshold schedular 
requirements for consideration of individual unemployability 
under 38 C.F.R. § 4.16(a).  However, after having carefully 
reviewed the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  The 
reasons follow.

There is a discrepancy in the record as to the veteran's 
education level and when the veteran last worked.  In the 
records associated with the veteran's claim for Social 
Security Administration disability benefits, the veteran 
indicated he had 14 years of schooling.  An attorney 
representing the veteran before the Social Security 
Administration stated that the veteran had a General 
Educational Development (GED) and two years of college.  
Additionally, in an April 2004 VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, the veteran indicated he had a GED and two 
years of college.  However, in an August 2003 VA Form 21-
8940, the veteran stated he had completed only high school by 
obtaining a GED.  He reiterated this at the May 2006 hearing 
before the undersigned when asked about his education level.  
See Transcript at page 14.  

As to when the veteran last worked, when he filed his claim 
for Social Security Administration benefits in 1994, he 
stated he last worked in 1989.  In the August 2003 VA Form 
21-8940, he stated he last worked in 1999.  In the April 2004 
VA Form 21-8940, he stated he last worked in 1989.  At the 
May 2006 hearing, the veteran stated he had worked in 2003 or 
2004.  There are records in the claims file which show he 
worked in 2005 for FedEx.  It is possible that the veteran 
has worked some jobs here and there that have not amounted to 
substantially gainful employment, and therefore the veteran's 
inconsistency in reporting when he last worked is not a 
deciding factor.  However, the veteran's inconsistency in 
reporting his education level has caused the Board to 
question his credibility.  There is no reason why the veteran 
would not have remembered he had two years of college when he 
completed the August 2003 VA Form 21-8940, but remembered it 
when he completed the April 2004 VA Form 21-8940, and then 
forgotten it when he testified before the undersigned in May 
2006.  As a result, the Board has accorded lessened probative 
value to the veteran's allegations that his service-connected 
asthma and skin disorders prevent him from working.

The evidence of record suggests that the veteran's service-
connected disabilities, standing alone or together, render 
him unable to secure and follow a substantially gainful 
occupation.  For example, at the time the veteran was seeking 
Social Security Administration disability benefits, he 
attributed his inability to work to asthma.  However, in a 
June 1994 medical record, a private physician noted the 
veteran had asthma and that it did not cause any "apparent 
limitations."  This specifically refutes a finding that 
asthma prevented the veteran from obtaining and sustaining 
employment.  An August 1995 report by a clinical 
psychologist, who was the veteran's treating psychologist, 
determined that post-traumatic stress disorder and explosive 
disorder would not allow the veteran to maintain the 
interpersonal relationships necessary to hold a job.  Thus, a 
professional determined that a non-service-connected 
disability prevented the veteran from working.

In August 1995, in arguing why his client warranted Social 
Security Administration benefits, the veteran's attorney 
stated that while the veteran had asthma and back pain, he 
could still work at the light-to-medium levels of activity 
based solely on his physical impairment, but that it was the 
veteran's mental impairment that precluded him from working.  
Even the veteran's representative acknowledged that the 
veteran's asthma did not prevent him from working.  In 
awarding the veteran Social Security Administration 
disability benefits, the Administrative Law Judge determined 
such benefits were based upon post-traumatic stress disorder 
and explosive disorder.  This is evidence against a finding 
that the service-connected asthma prevents the veteran from 
obtaining and sustaining gainful employment.  

The record shows that the veteran's asthma has worsened since 
the Social Security Administration granted benefits (in 
1995); however, it has not worsened to the point that the 
veteran cannot obtain and sustain gainful employment as a 
result of the service-connected disability.  The veteran 
himself has not attributed his inability to work solely to 
asthma and/or chronic allergic pruritis; rather, he has 
included the psychiatric disorder for which he seeks service 
connection as contributing to his overall inability to work.  
At times, like the January 1999 and May 2006 hearings, he has 
attributed his inability to work solely to the non-service-
connected psychiatric disorder.  The Board finds that there 
is a lack of competent evidence in the record that the 
veteran is unable to follow a substantially gainful 
occupation solely by reason of a service-connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) citing 38 C.F.R. §§ 4.1, 4.15.

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the veteran's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose, 4 Vet. App. at 363.  In that case, 
the Court noted that the appellant had a combined evaluation 
of 80 percent and that the Board's denial of a total rating 
for compensation based upon individual unemployability was 
plausible because there were no circumstances in the record 
that placed the veteran in a different category than other 
veterans so rated.  Id. citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 52-53 (1990).  Here, the Board does not doubt that 
the service-connected asthma and skin disorder cause the 
veteran significant occupational impairment, which is 
contemplated by the 60 percent and 10 percent evaluations, 
for a combined evaluation of 60 percent.  However, there is a 
lack of evidence showing that there are circumstances that 
places him in a different category.  He has not stated how 
his service-connected disabilities causes him to be unable to 
secure or follow substantially gainful employment, nor does 
the evidence at this time support a finding.  The veteran has 
merely asserted he cannot work where there is dust and 
fragrances.  That does not establish the inability to secure 
and maintain substantially gainful employment because of 
asthma.  Again, when asked why he stopped working since he 
filed his claim for individual unemployability, the veteran 
has attributed it to a non-service-connected disability.  

In sum, based on the evidence of record, the Board finds that 
the veteran's inability to secure and follow a substantially 
gainful occupation is not due solely to his service-connected 
disabilities.  The evidence suggests that although his 
service-connected disabilities pose some impairment to his 
employability, his inability to hold a job has been in large 
part due to his psychiatric disorders, which are not service 
connected.  Given that the service-connected asthma and 
chronic allergic pruritis do not preclude him from 
substantially gainful employment, the Board finds that the 
preponderance of the evidence is against the claim for a 
total disability rating for compensation purposes due to 
individual unemployability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Higher initial evaluations for asthma and chronic allergic 
pruritis are denied.

A total rating for compensation based upon individual 
unemployability is denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


